Citation Nr: 0511851	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  04-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
right and left upper extremities.

2.  Entitlement to service connection for neuropathy of the 
right and left lower extremities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had active service from October 1962 to October 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The RO granted service connection for 
peripheral vascular disease of the right and left lower 
extremities, and erectile dysfunction, special monthly 
compensation based on loss of use of a creative organ, and 
denied an increased rating for diabetes mellitus, type II, 
and service connection for neuropathy of the right and left 
upper and lower extremities.  The veteran is only appealing 
the denial of service connection for neuropathy of the right 
and left, upper and lower extremities.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran is claiming service 
connection for peripheral neuropathy of the left and right, 
upper and lower extremities.

Of record are private medical records which document the 
veteran's complaints of numbness of the hands and feet.  A 
private medical record dated in July 1999 reveals that the 
veteran has decreased sonsorium in the lower extremities and 
notes a diagnosis of neuropathy.  A private medical record 
dated in April 2000 reports a diagnosis of diabetes, 
neuropathy.  That document was signed by a medical doctor 
(M.D.).

A VA examination was conducted in July 2004.  The examiner 
concluded that "[t]here is no clinical evidence of a 
diabetic peripheral neuropathy, which does not preclude this, 
however, being an active diagnosis.  Would recommend nerve 
conduction velocities to rule out peripheral neuropathy."  
No further testing was done.  Furthermore, the examiners 
provided no credentials.

In light of the foregoing, the veteran should be afforded the 
testing recommended by the VA examiner in July 2004 after 
which, the examiner should opine as to the etiology of any 
diagnosis of peripheral neuropathy.  See generally McNeely v. 
Principi, 3 Vet. App. 357 (1992).

Accordingly, this case is REMANDED for the following action:

1.  The AOJ should determine the 
credentials of the VA examiners, WT and 
KM, conducting the July 2003 VA 
examinations.

2.  The veteran should be afforded a VA 
examination for the purpose of 
determining the etiology of any 
peripheral neuropathies of the left and 
right upper and lower extremities that 
may be present.  The examination should 
include a nerve conduction velocities 
test as recommended by the July 2003 VA 
examiner.  The examiner should opine 
whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran has diabetic neuropathy.  If the 
veteran does not have diabetic 
neuropathy, the underlying cause should 
be identified.  The credentials of the 
examiner(s) must be identified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




